Digitally signed by
                       Illinois Official Reports                          Reporter of Decisions
                                                                          Reason: I attest to the
                                                                          accuracy and integrity
                                                                          of this document
                               Appellate Court                            Date: 2016.11.08
                                                                          09:22:45 -06'00'




                  People v. Stafford, 2016 IL App (4th) 140309



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           DAVID P. STAFFORD, Defendant-Appellant.



District & No.    Fourth District
                  Docket No. 4-14-0309



Filed             September 1, 2016



Decision Under    Appeal from the Circuit Court of Woodford County, No. 02-CF-26;
Review            the Hon. John B. Huschen, Judge, presiding.



Judgment          Affirmed.



Counsel on        Michael J. Pelletier, Jacqueline L. Bullard, and James Ryan Williams
Appeal            (argued), all of State Appellate Defender’s Office, of Springfield, for
                  appellant.

                  Gregory A. Minger, State’s Attorney, of Eureka (Patrick Delfino and
                  Allison Paige Brooks (argued), both of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             PRESIDING JUSTICE KNECHT delivered the judgment of the court,
                  with opinion.
                  Justices Turner and Harris concurred in the judgment and opinion.
                                              OPINION

¶1       In August 2003, a jury found defendant, David P. Stafford, guilty of four counts of first
     degree murder (720 ILCS 5/9-1(a)(1), (2) (West 2002)) and one count of first degree felony
     murder (residential burglary) (720 ILCS 5/9-1(a)(3), 19-3(a) (West 2002)). The trial court
     sentenced defendant to natural life in prison (720 ILCS 5/9-1(b)(6)(a), (b), (c) (West 2002)).
     On appeal, defendant argued the trial court abused its discretion when it sentenced him to
     natural life in prison, and this court affirmed the trial court’s judgment. People v. Stafford, No.
     4-03-1011 (Feb. 23, 2006) (unpublished order under Supreme Court Rule 23).
¶2       In June 2013, defendant filed a pro se postconviction petition alleging his life sentence was
     unconstitutional under the United States Supreme Court’s decision in Miller v. Alabama, 567
     U.S. ___, 132 S. Ct. 2455 (2012), because he was 17 years old when the crime was committed
     and his life sentence violated the eighth amendment’s ban on cruel and unusual punishment.
     U.S. Const., amend. VIII. The State moved to dismiss the petition because defendant received
     a discretionary life sentence, in contrast to the mandatory life sentence challenged in Miller.
     The trial court granted the State’s motion, and this appeal followed.

¶3                                        I. BACKGROUND
¶4                                              A. Trial
¶5       The evidence presented at trial showed on March 6, 2002, Cherie Gillson was murdered in
     the bedroom of her Eureka, Illinois, home. The victim had at least 45 discrete stab wounds in
     multiple locations, including her face, arms, legs, and stomach. A doctor testified, based on
     several of the wounds, “severe” force had been used. The victim’s nine-year-old son was
     asleep in the basement at the time of the killing. The victim’s son found his mother later in the
     morning and called for help. On March 7, 2002, the victim’s neighbors informed the police
     they found a blue leather jacket, stained with blood and with dark hair caught in the zipper, in
     their yard. Defendant’s father later identified the jacket as belonging to defendant.
¶6       On March 17, 2002, the police recorded defendant’s confessional statement. Defendant,
     then 17 years old, claimed he went into the victim’s home to steal videotapes. Defendant stated
     he knew the victim, as she was a school bus monitor, and she had previously let him borrow
     videotapes. He thought he heard a sound coming from one of the bedrooms. He grabbed a knife
     from the victim’s kitchen in case he was discovered. Defendant opened the door to the victim’s
     room and stabbed her in the stomach when she walked toward the door. The victim hit
     defendant, which enraged him, and he continued to stab her. Defendant lay down next to the
     victim as she died. Defendant stated he held her and said, “Good-bye bitch.” After he
     determined the victim was deceased, he went into the kitchen to wash his hands and proceeded
     to steal videotapes from her entertainment center. Defendant later said he did not know what he
     would have done if the victim’s son had walked into the room. After defendant’s confessional
     statement, the police conducted a search of his bedroom. The police found two videotapes,
     which matched the tapes defendant said he had taken from the victim’s home. Defendant’s
     fingerprints also matched the latent prints found on the victim’s remaining videos.
¶7       The jury found defendant guilty of four counts of first degree murder (720 ILCS
     5/9-1(a)(1), (a)(2) (West 2002)) (counts I, II, III, and IV) and one count of first degree felony
     murder (residential burglary) (720 ILCS 5/9-1(a)(3), 19-3(a) (West 2002)) (count V) for the


                                                  -2-
       stabbing of Cherie Gillson.

¶8                                                B. Sentencing
¶9         On October 6, 2003, the trial court held a sentencing hearing. Defendant’s father testified
       regarding defendant’s childhood. Defendant’s parents divorced when he was two years old.
       His father was given custody, and defendant seldom heard from his mother. Defendant had a
       number of behavioral issues. For example, he was caught playing with his penis on a school
       bus and took a knife from home onto the school bus. Defendant showed signs of aggression
       toward women and “ha[d] a problem with their authority.” Prior to sentencing, defendant’s
       father wrote a letter to the trial court, expressing his love for his son but also his fear defendant
       would hurt more people if he were ever released into society again.
¶ 10       The presentence investigation report (PSI) demonstrated defendant had a troubled history.
       Defendant’s highest level of education was the tenth grade. In 1993, when defendant was eight
       years old, a teacher reported defendant had social and emotional problems: he liked to play he
       was stabbing people, and he said when he grew up, he wanted to be a murderer. In 1997, when
       defendant was 12 years old, a teacher noted defendant spoke with great bravado regarding how
       he attacked a peer and sent him to the hospital, cut an adult with a beer bottle, and threatened
       another adult with a gun, and he threatened a female student with a knife. Defendant’s school
       records also show he was suspended from school for fighting and on a separate occasion, he
       was suspended for assaulting a student and threatening a bus driver.
¶ 11       From ages 12 to 17, defendant was placed in approximately 13 facilities and shelters in
       Iowa, which he claimed was due to “anger and voices in [his] head.” In May 1997, defendant
       was court-ordered to a shelter for sexually abusing his two younger brothers, ages 8 and 10.
       While at the shelter, he had numerous sexual issues; for example, he was fixated on sexual
       subjects, accused a roommate of sexually abusing him, and complained to staff he masturbated
       to the point of soreness. In June 1997, defendant was court-ordered to inpatient evaluation due
       to a strange discussion with his guardian ad litem referencing Satan. Defendant was diagnosed
       with conduct disorder and parent-child problems. The staff observed he had an inflated
       self-esteem, bragged about sexual conquests, and bragged about his knowledge of gangs.
¶ 12       In July 1997, defendant was placed in a psychiatric medical institute for children, where he
       was hospitalized for two weeks due to a major episode of aggression. In its evaluation, the
       institute noted defendant was of above average intelligence and diagnosed him with major
       depression, attention deficit/hyperactivity disorder, and conduct disorder (childhood onset
       type). He was consistently unable to comply with the rules, was caught in sexually
       inappropriate situations, was prone to stealing, and showed no remorse for sexually abusing his
       brothers. Defendant assaulted a female staff member, which ultimately led to his unsuccessful
       discharge.
¶ 13       In May 1998, he began a court-ordered perpetrators program. In October 1999, he was
       discharged, and it was the staff’s opinion defendant would continue to commit sexual crimes
       against those whom he saw as weaker than him without close supervision. In February 2000,
       defendant was placed in another perpetrator program and was discharged after a month
       because the staff was unable to provide protection to the community and residents due to
       defendant’s “violent fantasies.” He was then placed at a mental institution. Once stabilized, he
       was discharged to a shelter, where there were incidents of inappropriate touching.


                                                     -3-
¶ 14       From December 2000 to August 2001, defendant temporarily lived with his father and
       attended a special education program. In July 2001, his father requested defendant be placed in
       a shelter due to his inappropriate sexual and criminal behavior. Defendant’s father stated he
       was stealing underwear from his stepmother and other people in the community and stole
       videotapes from a local police officer. Defendant also broke into a home, where he stole money
       and expensive stereo equipment.
¶ 15       From August 2001 to December 2001, defendant was placed in a shelter, where he
       received psychiatric treatment. The staff noted he did very well controlling himself, no longer
       appeared to be depressed, no longer had sexual fantasies, and was meeting his anger
       management goals. In December 2001, defendant’s father stated he was not employed and
       wanted defendant to return home, where he could supervise him and arrange for his
       counseling. The temporary home arrangement was successful, and his father stated defendant
       was doing very well. Defendant’s father noted he began to act strangely in March 2002. He
       noted defendant would leave the house in the middle of the night, and one time he walked
       around the house with a baseball bat for no reason. On March 5, 2002, one day before the
       stabbing in the present case, defendant was court-ordered to be permanently placed at home
       with supervision.
¶ 16       Defendant created a number of problems in jail while awaiting trial in the present case. He
       arranged a jail escape plan where he planned to use his eyeglasses as a weapon, was aggressive
       with his cellmate, destroyed property, threatened to “shank” someone, used obscene language,
       engaged in sex acts with a cellmate, and passed notes between cells, all in violation of the jail’s
       rules. One of the notes defendant passed referenced one of the officers and said defendant was
       “exactly [two] seconds away from splitting skulls.” Defendant self-reported he was involved in
       12 fights while in jail that were not recorded.
¶ 17       The trial court sentenced defendant to natural life in prison. In imposing its sentence, the
       court stated:
               “[T]he only difficulty *** the court struggles with here is the defendant’s age. He is a
               young man. I know—although the court certainly acknowledges that young people are
               entitled, if you will, to learn from their mistakes. But the acts of the defendant here are
               too senseless and too vicious to give a great deal of weight to his age, particularly given
               the history here, *** [and] the multiple attempts by the State of Iowa to rehabilitate the
               minor without success ***.
                   And although defendant is of a young age chronologically, he is not in terms of the
               efforts that have been expended to attempt to correct his behavior.”
¶ 18       On October 9, 2003, defendant filed a motion to reconsider, which the trial court denied.

¶ 19                                   C. Appeal from the Sentence
¶ 20       On appeal from his conviction and sentence, defendant argued the trial court abused its
       discretion in sentencing him to natural life in prison. Among other things, defendant disagreed
       with the court’s assessment of youth as a mitigating factor. Stafford, slip order at 7. This court
       found the trial court did not abuse its discretion in sentencing defendant to natural life in prison
       and the court adequately considered defendant’s rehabilitative potential, as it mentioned age
       was the factor it struggled with the most. Id.



                                                    -4-
¶ 21                                     D. Postconviction Petition
¶ 22       On June 14, 2013, defendant filed a pro se postconviction petition. Defendant argued under
       Miller, 567 U.S ___, 132 S. Ct. 2455, he was entitled to a new sentencing hearing because his
       life sentence was unconstitutional under the eighth amendment’s ban on cruel and unusual
       punishment. U.S. Const. amend. VIII. The trial court appointed counsel to assist with the
       petition, and trial counsel filed a certificate in compliance with Illinois Supreme Court Rule
       651(c) (eff. Apr. 26, 2012), indicating he determined no amendments to the pro se petition
       were necessary.
¶ 23       On December 2, 2013, the State filed a motion to dismiss (735 ILCS 5/2-615 (West 2012)).
       The State argued the Miller decision found a mandatory life sentence for juveniles
       unconstitutional, unlike the discretionary life sentence defendant received.
¶ 24       On March 27, 2014, the trial court granted the State’s motion to dismiss.
¶ 25       This appeal followed.

¶ 26                                          II. ANALYSIS
¶ 27        On appeal, defendant argues we should remand for resentencing because (1) his natural life
       sentence is void because it was not authorized by statute and, (2) under Miller, his
       discretionary life sentence was imposed without individualized considerations of youth and all
       that accompanies it. The State argues (1) defendant’s sentence is not void and, even if it was,
       Illinois has abolished the void sentence rule he relies upon and (2) defendant is not entitled to a
       new sentencing hearing under Miller. We address each of these contentions in turn.

¶ 28                                       A. Void Sentence Rule
¶ 29       On appeal from the dismissal of his postconviction petition, defendant argues for the first
       time his life sentence is void because it was not authorized by statute. More specifically,
       defendant argues the felony murder statute the State used to enhance his sentence required him
       to be 18 years old at the time of the offense, and he was only 17. See 720 ILCS 5/9-1(b)(6)
       (West 2002).
¶ 30       Our supreme court abolished the void sentence rule, which stated a sentence not authorized
       by law is void and can be attacked at any time. People v. Castleberry, 2015 IL 116916, ¶ 19, 43
       N.E.3d 932; see People v. Arna, 168 Ill. 2d 107, 658 N.E.2d 445 (1995). Defendant asserts
       Castleberry cannot retroactively apply to his case, and in support thereof, he filed a motion to
       cite additional authority, asking this court to adopt the First District’s determination
       Castleberry cannot be applied retroactively. See People v. Smith, 2016 IL App (1st) 140887,
       ¶ 30. The State argues Castleberry does apply retroactively and, therefore, defendant cannot
       challenge his sentence as void.
¶ 31       In Smith, the First District examined Teague v. Lane, 489 U.S. 288 (1989) (plurality
       opinion), to determine whether Castleberry applied retroactively. Smith, 2016 IL App (1st)
       140887, ¶¶ 24-26. “Under Teague, a judicial decision that establishes a new rule applies to all
       criminal cases pending on direct review. [Citation.] New rules will not apply to convictions
       that are final at the time the new rule is announced ***.” Id. ¶ 24. “ ‘[A] case announces a new
       rule if the result was not dictated by precedent existing at the time the defendant’s conviction
       became final.’ ” Id. ¶ 25 (quoting Teague, 489 U.S. at 301). The defendant in Smith argued
       Castleberry announced a new rule and was not dictated by precedent existing when his case

                                                    -5-
       became final in 1999, and therefore he should be allowed to challenge his sentence under Arna.
       Id. ¶ 27. The defendant also relied on the specific language used in Castleberry for the
       proposition it created a new rule, such as when the supreme court stated it was “ ‘departing
       from precedent’ ” and “ ‘abolished’ ” the void sentence rule. Id. (quoting Castleberry, 2015 IL
       116916, ¶ 19, 43 N.E.3d 932).
¶ 32       The First District held “Castleberry did not announce a new rule but merely abolished the
       rule stated in Arna, thereby reinstating the rule in effect before Arna: a sentence that did not
       comply with statutory guidelines was only void if the court lacked personal or subject matter
       jurisdiction.” Id. ¶ 29. The court continued to note, “[b]ecause Castleberry did not announce a
       new rule and cannot be applied retroactively, defendant has the right to challenge his sentence
       unauthorized by the sentencing statute *** pursuant to Arna and Thompson. Castleberry only
       applies prospectively from the date of pronouncement, November 15, 2015.” Id. ¶ 30.
¶ 33       We agree with the First District—Castleberry did not create a new rule but merely
       abolished one. However, we decline to adopt its conclusion. Because Castleberry did not
       create a new rule, its holding does apply retroactively. See Teague, 489 U.S. at 301. Due to the
       abolition of the void sentence rule in Castleberry, the rule pre-Arna is reinstated: a sentence
       can only be challenged at any time as void if the court lacked personal or subject matter
       jurisdiction. People v. Davis, 156 Ill. 2d 149, 156, 619 N.E.2d 750, 754 (1993). Because
       defendant does not challenge the trial court’s personal or subject matter jurisdiction, under
       Castleberry, we need not address whether his sentence is void.

¶ 34                                     B. Defendant’s Petition
¶ 35       The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 to 122-7 (West 2012))
       “provides a method by which persons under criminal sentence in this state can assert that their
       convictions were the result of a substantial denial of their rights under the United States
       Constitution or the Illinois Constitution or both.” People v. Tate, 2012 IL 112214, ¶ 8, 980
       N.E.2d 1100. An action under the Act is a collateral attack on the trial court proceedings, and
       issues that could have been raised on appeal, but were not, are forfeited. Id.
¶ 36       There are three stages for postconviction proceedings in a noncapital case. At the first
       stage, the trial court determines, while taking the allegations as true, whether the petition is
       frivolous or without merit. 725 ILCS 5/122-2.1(a)(2) (West 2012). A petition is deemed
       frivolous or without merit when it has no arguable basis in either law or in fact. People v.
       Hodges, 234 Ill. 2d 1, 16, 912 N.E.2d 1204, 1212 (2009). If the petition survives the first stage,
       it will advance to the second stage, where counsel may be appointed to an indigent defendant
       and the State is now a respondent to the litigation. 725 ILCS 5/122-4, 122-5 (West 2012). At
       this stage, the court must determine whether the petition makes “a substantial showing of a
       constitutional violation” when liberally construed in light of the trial record. (Internal
       quotation marks omitted.) Tate, 2012 IL 112214, ¶ 10, 980 N.E.2d 1100; People v. Coleman,
       183 Ill. 2d 366, 382, 701 N.E.2d 1063, 1072 (1998). If a substantial showing is made, the
       proceeding will advance to the third stage for an evidentiary hearing. 725 ILCS 5/122-6 (West
       2012). If a substantial showing is not made at the second stage, the petition is dismissed.
¶ 37       In his postconviction petition, defendant argued he was entitled under Miller to a new
       sentencing hearing because his life sentence was unconstitutional under the eighth
       amendment’s ban on cruel and unusual punishment. On appeal from the dismissal of his
       postconviction petition, he asks this court to remand to the trial court for a new sentencing

                                                   -6-
       hearing, where the court should consider individualized considerations of youth and all that
       accompanies it. Defendant’s petition was dismissed at the second stage. The trial court’s
       dismissal of a postconviction petition at the second stage is reviewed de novo. People v. Snow,
       2012 IL App (4th) 110415, ¶ 15, 964 N.E.2d 1139.
¶ 38       In Miller, the United States Supreme Court held mandatory life sentences for juveniles
       violates the eighth amendment’s ban on cruel and unusual punishment. Miller, 567 U.S. at ___,
       132 S. Ct. at 2464. This decision followed two other significant cases concerning juvenile
       sentencing. Roper v. Simmons, 543 U.S. 551, 578 (2005) (prohibiting a trial court from
       imposing the death penalty on a defendant who was under the age of 18 when the crime was
       committed); Graham v. Florida, 560 U.S. 48, 74 (2010) (prohibiting a trial court from
       sentencing a juvenile to life without parole for an offense other than homicide). The Court
       reached this conclusion “not only on common sense—on what ‘any parent knows’—but on
       science and social science as well.” Miller, 567 U.S. at ___, 132 S. Ct. at 2464. In previous
       decisions, the Court noted studies indicating only a small portion of adolescents who engage in
       illegal activity actually develop ingrained patterns of problem behavior. Id. Studies have also
       supported a fundamental difference in brain development between adolescents and adults, for
       example, parts of the brain involved in behavior control. Id. at ___, 132 S. Ct. at 2464. The
       Court believed a child’s culpability is lessened because of transient rashness, proclivity for
       risk, and inability to assess consequences, and as the child ages, deficiencies will be reformed.
       Id. at ___, 132 S. Ct. at 2464-65.
¶ 39       After the Miller decision came Montgomery v. Louisiana, 577 U.S. ___, 136 S. Ct. 718
       (2016), which expanded on the holding from Miller. In Montgomery, the Court stated Miller
       applies retroactively and state courts must give Miller effect in collateral proceedings. Id. at
       ___, 136 S. Ct. at 732. Miller did not ban all life sentences for juveniles, but reserved this
       sentence for “the rare juvenile offender whose crime reflects irreparable corruption.” (Internal
       quotation marks omitted.) Id. at ___, 136 S. Ct. at 734. The Court went on to note, even if a trial
       court considers a child’s age when issuing a life sentence, the sentence will still violate the
       eighth amendment if the crime reflects “unfortunate yet transient immaturity.” (Internal
       quotation marks omitted.) Id. at ___, 136 S. Ct. at 734. Other courts have interpreted
       Montgomery to expand to discretionary life sentences, and under Miller, these juveniles must
       be given an opportunity to demonstrate they belong to the larger population of juveniles not
       subject to natural life in prison without parole. People v. Nieto, 2016 IL App (1st) 121604,
       ¶ 47, 52 N.E.3d 442. In McKinley v. Butler, 809 F.3d 908, 910-11 (7th Cir. 2016), the United
       States Court of Appeals for the Seventh Circuit noted “[t]here is more to Miller” and
       sentencing courts must consider how children are different.
¶ 40       In this case, the State argued to the trial court defendant’s petition should be dismissed
       because he received a discretionary life sentence, in contrast to the mandatory life sentence for
       juveniles banned in Miller. The court dismissed defendant’s petition without a written order or
       an explanation on the record for the basis of the dismissal. As discussed, the holding in Miller
       is not exclusive to mandatory life sentences for juveniles. See Montgomery, 577 U.S. at ___,
       136 S. Ct. at 734. Even though the trial court did not explain its reason for dismissing
       defendant’s petition, a reviewing court may affirm the court’s dismissal on any grounds
       substantiated by the record. Snow, 2012 IL App (4th) 110415, ¶ 17, 964 N.E.2d 1139.
¶ 41       On appeal from the dismissal of defendant’s petition, he argues his sentencing hearing did
       not comport with Miller, and he requests this court to vacate his sentence and remand for a

                                                    -7-
       proper hearing considering “youth and all that accompanies it.” Defendant has filed Nieto,
       McKinley, and Montgomery as additional authority in support of his argument. The State
       argues defendant has failed to persuade he is entitled to a new sentencing hearing because the
       trial court gave full consideration to the mitigation of defendant’s youth and age-related
       characteristics.
¶ 42        In Nieto, the First District examined the decisions in Miller and Montgomery to determine
       whether a juvenile’s de facto life sentence violated the eighth amendment. In Nieto, the
       defendant, age 17, was a member of the Latin Kings and fatally shot one person and injured
       another, who allegedly used a sign disrespecting the Latin Kings. Nieto, 2016 IL App (1st)
       121604, ¶ 4, 52 N.E.3d 442. After the shooting, the defendant told his brother-in-law he “ ‘lit
       up some flakes’ ” and one victim received a “ ‘dome shot.’ ” Id. A jury found defendant guilty
       of first degree murder and aggravated battery with a firearm. Id.
¶ 43        The PSI showed the defendant’s highest level of education was the eighth grade. Id. ¶ 6. He
       was expelled from school during his freshman year of high school for fighting. Id. He was
       unemployed but did some remodeling work and sold drugs to support himself. Id. The
       defendant stated he resided with his maternal grandmother because his mother was a drug
       addict and his father was in poor health, having been shot and stabbed multiple times. Id. ¶ 7.
       The defendant smoked marijuana daily. Id. ¶ 8. As a minor, he previously committed armed
       robbery, attempted armed robbery, and possession of cannabis. Id. During the proceedings for
       the charges of first degree murder and aggravated battery with a firearm, he had pending
       charges of involuntary manslaughter and reckless discharge of a firearm for accidentally
       killing his younger brother. Id.
¶ 44        In sentencing the defendant, the trial court considered a number of factors: gang activity,
       firearm use, lack of serious provocation, statements the defendant made to his brother-in-law
       following the incident, use of police scanners to avoid prosecution, recidivism (the killing of
       his brother during the pending charges), remorse for his brother’s death, gang activity
       deterrence, age, and lack of rehabilitative potential. Id. ¶ 10. The court believed the defendant
       could be part of “ ‘a pivotal change’ ” to work with the gangs in prison and rectify his
       wrongdoings. Id. ¶ 12. The court went on to state, it “ ‘believ[ed] there is something good in
       [the defendant].’ ” Id. The court sentenced him to 35 years of imprisonment for first degree
       murder, 25 years of imprisonment for reckless discharge of a firearm, and 18 years for
       aggravated battery with a firearm, to be served consecutively, for a total of 78 years. Id.
¶ 45        The defendant filed an appeal and argued, among other things, his sentence was excessive.
       Id. ¶ 16. The First District affirmed his sentence. Id. The defendant filed a postconviction
       petition arguing, under Miller, his de facto life sentence was unconstitutional. Id. ¶ 18. On
       review from the first-stage dismissal of the defendant’s postconviction petition, the court
       stated, “[a]lthough the trial court exercised its discretion in imposing defendant’s sentence, the
       court’s reasoning did not comport with the juvenile sentencing factors recited in Roper,
       Graham, Miller[,] and Montgomery.” Id. ¶ 52.
¶ 46        In deciding whether the defendant was entitled to a new sentencing hearing, the reviewing
       court stated, in pertinent part, as follows:
                “[T]he trial court’s findings do not imply that it believed defendant was the rarest of
                juveniles whose crime showed that he was permanently incorrigible. The court clearly
                found that for the foreseeable future, defendant was likely to engage in further criminal
                conduct in light of the Latin Kings’ influence over him and the tragic shooting of his

                                                   -8-
                brother. Given juveniles’ susceptibility to peer pressure and recklessness, this is hardly
                surprising. Yet, susceptibility to peer pressure and recklessness erode with age. Indeed,
                the trial court found that in the future, defendant could change his life and even help
                other gang members change their ways. Although the court found defendant would
                have to do that in prison, contributing to the prison population differs from the
                opportunity to contribute to society. Additionally, the court found defendant’s sentence
                was necessary to deter not only him, but other gang members. We now know, however,
                that defendant’s sentence is not likely to deter anyone. See [Miller, 567 U.S. at ___,
                136 S. Ct. at 726] (observing that deterrence is diminished in juvenile sentencing
                because juveniles’ recklessness, immaturity[,] and impetuosity make them less likely
                to consider possible punishment).” (Emphasis in original.) Id. ¶ 55.
       Even though the trial court considered the defendant’s young age, “examining these factors
       through the lenses of Miller may have led to a shorter sentence.” Id. ¶ 56. The court remanded
       to the trial court for resentencing of the defendant. Id. ¶ 59.
¶ 47       Based on the record before us, defendant is not entitled to a new sentencing hearing. We
       find defendant’s case distinguishable from Nieto. The First District stressed the trial court’s
       reasoning in Nieto was inconsistent with research regarding juveniles and their rehabilitative
       ability. Id. ¶ 55. For example, the defendant was a member of the Latin Kings and the
       sentencing court noted peer pressure played a large role in his actions. Id. (the reviewing court
       noted this is an improper factor to heavily weigh because “susceptibility to peer pressure and
       recklessness erode[s] with age”). The sentencing court also stated it wanted to use the
       defendant’s sentence as a deterrent for the defendant and other gang members. Id. (the
       reviewing court found the defendant’s sentence is not likely to deter anyone because
       “juveniles’ recklessness, immaturity[,] and impetuosity make them less likely to consider
       possible punishment”). As a result, the First District found the rationale behind the defendant’s
       sentence inconsistent with scientific research.
¶ 48       In the case at bar, the trial court did not attribute defendant’s actions to peer pressure or use
       his sentence as a deterrent. Further, in contrast to Nieto, the court did not rely on any factors
       debunked by science. Rather, defendant’s sentence was imposed to keep the community safe.
       Defendant’s father expressed his concern at the sentencing hearing regarding defendant’s
       possible release and believed imprisonment was necessary, as he was worried if defendant was
       ever released back into society, he would continue to hurt people.
¶ 49       Defendant broke into the home of an acquaintance, his school bus monitor, to steal
       videotapes. The record shows the victim previously allowed defendant to borrow tapes from
       her and defendant noted he liked to talk with her. While rummaging through the victim’s video
       collection, he heard a noise coming from the victim’s bedroom. Defendant grabbed a knife just
       in case he was discovered and saw the victim as he opened the door. As she walked toward the
       door, he, unprovoked, stabbed her up to 45 times in the face, arms, legs, and stomach. He
       became enraged as she attempted to fight him off. When defendant determined her to be
       deceased, he laid her on the bed and held her as he said “Good-bye bitch.” He then washed his
       hands and resumed looking through her video collection and stole whatever he wanted.
¶ 50       The PSI relied on by the trial court showed there were a number of attempts to assist
       defendant in dealing with his behavioral issues. At the age of eight, defendant expressed to one
       of his teachers he wanted to be a murderer when he grew up and he liked to pretend he was
       stabbing people. At the age of 12, another teacher reported he bragged about fighting with

                                                     -9-
       other students and members of the community. Also at the age of 12, defendant sexually
       abused his two younger brothers, who were ages 8 and 10. Following this abuse, defendant was
       court-ordered into a shelter and remained in different shelters and facilities for the next five
       years. Shelter reports indicate defendant was caught in sexually inappropriate situations, was
       prone to stealing, showed no remorse for sexually abusing his brothers, and assaulted staff
       members. He was also discharged from shelters due to his violent fantasies and the shelters’
       inability to keep others safe due to defendant’s behavior. When defendant was temporarily
       placed at home with his father, he was caught stealing underwear from his stepmother and
       others in the community. He was also caught stealing videotapes from a police officer and
       stereo equipment from a member of the community. After defendant returned to the shelter, he
       was given another opportunity to temporarily reside with his father, and his father reported
       defendant was doing well. One day after defendant was court ordered to reside with his father
       permanently with supervision, the stabbing in the present case occurred.
¶ 51       While in jail awaiting trial in the present case, defendant caused a number of problems. He
       devised a jail escape plan where he intended to use his eyeglasses as a weapon, was involved in
       at least 12 fights, engaged in sex acts with his cellmate, passed notes between cells, used
       obscene language, destroyed property, threatened to “shank” someone, and, in a note,
       referenced an officer and said he was “exactly [two] seconds away from splitting skulls.”
¶ 52       Although the trial court did not explicitly state defendant was one of the rarest of juvenile
       offenders whose crime showed a life sentence is appropriate, the court’s reasoning certainly
       conveys the same conclusion. There was a plethora of documents and records filed with the
       court to consider at sentencing. Defendant’s history showed a pattern of physical and sexual
       aggression, usually aimed toward women. The court stated it struggled with defendant’s age
       the most, as it believed juveniles are entitled to learn from their mistakes. However, due to the
       senselessness and viciousness of defendant’s crime, the court did not believe defendant
       deserved another chance. The court stated, “[a]nd although defendant is of a young age
       chronologically, he is not in terms of the efforts that have been expended to attempt to correct
       his behavior,” and therefore, a life sentence was the only viable sentence. The record is devoid
       of any indication the court considered an improper factor or rationale when it issued
       defendant’s sentence. The court expressed an understanding that “children are different” and
       noted juveniles are “entitled” to learn from their mistakes. We find the court properly
       considered defendant’s age under Miller and based on the circumstances of the crime and
       defendant’s history, a natural life sentence was appropriate.

¶ 53                                       III. CONCLUSION
¶ 54       For the reasons stated, we affirm the trial court’s dismissal of defendant’s postconviction
       petition. As part of our judgment, we award the State its $75 statutory assessment as costs of
       this appeal. 55 ILCS 5/4-2002(a) (West 2014).

¶ 55      Affirmed.




                                                  - 10 -